Citation Nr: 1141307	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  10-16 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to compensation for residuals of colon surgery under 38 U.S.C.A. § 1151.  

2.  Entitlement to compensation for residuals of colon surgery under 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The Veteran testified before a Veterans Law Judge (VLJ) in April 2011.  A transcript of the hearing is of record.  The Veteran submitted additional evidence in May 2011.  However, he waived RO consideration of the newly submitted evidence.  

The issue of entitlement to compensation for residuals of colon surgery under 38 U.S.C.A. § 1151 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Compensation for residuals of colon surgery under 38 U.S.C.A. § 1151 was last denied in an October 2006 rating decision.  The Veteran did not appeal that decision. 

2.  The evidence added to the record since the October 2006 decision is not cumulative or redundant of the evidence previously of record and does relate to an unestablished fact necessary to substantiate the claim.  


CONCLUSION OF LAW

The October 2006 rating decision denying compensation for residuals of colon surgery under 38 U.S.C.A. § 1151 is final.  New and material evidence to reopen the claim for entitlement to compensation for residuals of colon surgery under 38 U.S.C.A. § 1151 has been received, and the claim is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) sets forth the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2011).  VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

As discussed in detail below, sufficient evidence is of record to reopen the claim on appeal.  Therefore, no further notice or development is needed prior to the reopening.  

Legal Criteria 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.




Analysis

The Veteran has appealed the denial to reopen the claim for entitlement to compensation for residuals of colon surgery under 38 U.S.C.A. § 1151.  In April 2006, the Veteran submitted a claim for compensation for residuals of colon surgery under 38 U.S.C.A. § 1151.  In an October 2006 rating decision, he was denied compensation for residuals of colon surgery under 38 U.S.C.A. § 1151.  The RO found that the evidence of record did not establish that VA medical or educational services were the proximate cause of additional disability.  The Veteran was notified of the denial in October 2006.  The Veteran did not appeal that decision and it became final.  

At the time of the last final denial, the record contained a discharge summary dated in July 2003 for a colonic perforation.  It also contained outpatient treatment records from 2003 to 2006 to include an August 2003 treatment record which assessed colonoscopy complicated with sigmoid perforation June 20, 2003, status post sigmoid resection June 20, 2003 complicated with wound infection, fascial dehiscence with evisceration June 30, 2003 status post exploratory laparotomy, and reclosure abdominal incision with retention sutures June 30, 2003, recovering well.  Also of record were the Veteran's contentions that his colonoscopy turned bad and that things continued to worsen at the hands of the VAMC.  

Since the last final denial, outpatient treatment records showing current treatment for post operative suture removal and other non-related disabilities have been associated with the record.  Surgical reports from June 2003 were resubmitted.  The Veteran has also associated with the record photos of his scarring and letters that he sent to his Senators discussing his claim and condition.  

In April 2009, Dr. T related that the Veteran reported having persistent intractable GI problems of alternating diarrhea and constipation since the complication of his colonoscopy.  Dr. T stated that this could clearly be related to irritable bowel syndrome exacerbated by the adhesions secondary to the Veteran's complicated surgical procedure.  In January 2010, a VA examiner opined that he did not find a likelihood from the description in the record that they had that there was negligence on the part of the VA and that it would be described as unfortunate but not an unexpected complication.  In May 2011, Dr. D stated that he believed that the size of the laceration increased the Veteran's risk of infection and subsequent complications.  He opined that such a large laceration can be attributed to carelessness or negligence and not a routine complication.  Via various statements, the Veteran has related that error occurred during his normal colonoscopy screening examination in June 2003 and that as a result of the laceration he had to undergo immediate emergency colon surgery.  He also presented testimony regarding the procedure and resulting complications in April 2011.  

Upon review of the record, the Board has determined that new and material evidence to reopen the claim for compensation for residuals of colon surgery under 38 U.S.C.A. § 1151 has been submitted.  The Veteran's claim was previously denied on the basis that the RO found that the evidence of record did not establish that VA medical or educational services were the proximate cause of additional disability.  Since the last final denial, it has been found that the Veteran's persistent intractable GI problems of alternating diarrhea and constipation could clearly be related to irritable bowel syndrome exacerbated by the adhesions secondary to the Veteran's complicated surgical procedure.  An opinion has been also rendered that the large laceration can be attributed to carelessness or negligence and not a routine complication.  The above constitutes new and material evidence.  

When viewed in the context of the reasons for the prior denial the evidence added to the record since the last final denial is relative and probative of the issue at hand.  Thus, the Board concludes that new and material evidence has been presented to reopen the claim.  Accordingly, the claim is reopened.  


ORDER

The application to reopen the claim for compensation for residuals of colon surgery under 38 U.S.C.A. § 1151 is granted.  


REMAND

Having reopened the Veteran's claim, we find that further development is needed for proper adjudication.  In this regard, the Veteran had a colonoscopy in June 2003 with complications.  In April 2009, Dr. T related that he reviewed the technical aspects of the Veteran's colonoscopy.  He stated that a complication associated with the Veteran's diagnostic procedure and his complicated surgical procedure certainly can explain the Veteran's continued gastrointestinal problem.  In January 2010, a VA examiner stated that he did not find a likelihood from the description that they had that there was negligence on the part of the VA and that it would be described as unfortunate but not an unexpected complication.  However, Dr. D stated in May 2011 that he believed that the size of the laceration increased the Veteran's risk of infection and subsequent complications.  He opined that such a large laceration can be attributed to carelessness or negligence and not a routine complication.  

The Board notes that there is a VA opinion of record and two private opinions of record.  However, the actual colonoscopy report of June 2003 is not of record.  All the opinions that have been rendered have been done so without review of the actual colonoscopy report.  As such, we find that the colonoscopy report of June 2003 should be obtained for proper adjudication of the claim.  In light of the duty to assist, VA should attempt to obtain this record.  

Also, the January 2010 VA examiner stated that this was an expected complication but he provided no authority.  On remand, the RO should request an opinion from a surgeon.  Furthermore, the credentials of the examiner who completed the colonoscopy are not of record.  This information should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the colonoscopy report of June 2003.  If the report is unavailable, a negative response should be noted in the record.  

2. Obtain the credentials of the VA examiner that conducted the June 2003 colonoscopy.  In particular, at the time of the procedure an estimate should be given of how many colonoscopies had been performed by the physician.  

If the operative report is not located, the hospital is to determine if there was a "quality assurance review."  If there is, the hospital should review the record and determine if the record contains documents that are not protected to include the operative report.  The Board is not requesting the quality assurance report.  When obtaining this information, there must be compliance with VAOPGCPREC 1-2011 in regards to the existence of the quality review records.  

If the requested information is unavailable, a negative response should be noted in the record.  

3.  Obtain an opinion from a surgeon.  Based upon all evidence of record, including credentials, experience, and size of the perforation, the examiner should render an opinion on whether there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  If it is determined that this was a foreseeable result the examiner should provide proof.  The examiner should address, if assuming no negligence or fault, what was the percent of risk.  A complete rationale should be provided for any opinion(s) expressed.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


